DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-17 and 19 are objected to because of the following informalities:  Applicant discloses that claims 12-17 depend on claim 1, however there is no claim 1. Applicant further discloses claim 19 depends on claim 7 but again there is no claim 7 in this application. For the purposes of examination and compact prosecution, examiner is interpreting claims 12-17 being dependent on claim 11 instead of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 

Regarding claim 18, applicant discloses “based on interference signals in pulse-echo measurements”, however applicant fails to clearly state what they are defining the “interference signal” as and since interference signals are inherent in this situation, describing clearly what kind of interference signal is being addressed is crucial to the invention. Applicant further discloses “regulating a threshold value used for suppressing the interference signals”, however applicant fails to properly describe how they are regulating this threshold.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 15-16, applicant discloses “the determination of the threshold value is based on a “value table”, however applicant fails to clearly state what this “value table” is and does not give an example of it to identify what applicant is defining as a “value table”. Applicant discloses that the value table “associates a plurality of temperature 

Regarding claim 18, applicant discloses “based on interference signals in pulse-echo measurements”, however applicant fails to clearly state what they are defining the “interference signal” as and since interference signals are inherent in this situation, describing clearly what kind of interference signal is being addressed is crucial to the invention. Applicant further discloses “regulating a threshold value used for suppressing the interference signals”, however applicant fails to properly describe how they are regulating this threshold.

Regarding claim 19, applicant discloses “a constant predetermined false alarm rate”, however applicant fails to clearly state what they are defining as a “false alarm rate”. This “false alarm rate” could be interpreted in different ways and because applicant is not positively defining what this “false alarm rate” is, the claim is rendered indefinite and unclear to the metes and bounds of the invention as claimed. For the purposes of examination and compact prosecution, examiner is interpreting “false alarm rate” as data that is non-erroneous and is advantageous to a method or device.  
Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility launder 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 11 (exemplary) recites a method for adapting a threshold value.
The claim is directed to a process, which is a statutory category of invention.

 ascertaining a temperature and determining the threshold value based on the ascertained temperature and a previously determined temperature to directional characteristic relationship; 
Or 
determining a resonant frequency of an oscillating system formed by the diaphragm and the vehicle part and determining the threshold value based on the determined resonant frequency and a previously determined resonant frequency to directional characteristic relationship. 
These limitations set forth a judicial exception, because this is simply the organization and comparison of data which can be performed mentally and is an idea of itself. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity. 
Examiner notes, as a matter of fact claim 11 does not recite any limitations directed to additional elements. Nothing in the claim precludes the limitations from practically being performed in the human mind. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental process” in the 2019 PEG.
 Therefore, the claim is directed to an abstract idea
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim does not recite any additional elements. These limitations are no more than mere instructions to apply the exception using paper and pen. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology 
Thus, the claim is directed to an exception. 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The preamble specifies the field of use, which is a method for adapting a threshold value, but in this case imposes no limits on the method for adapting a threshold value. It is noted that adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result does not transform the claim into eligible subject matter. Generic computer‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea. The claimed steps merely state a method for adapting a threshold value by calculation and/or performance and do not add any meaningful limits on the method. Taken alone or as an ordered combination, these additional elements would not amount to a claim as a whole that is significantly more than the exception. (Step 2B: NO). Accordingly, the claim is not eligible.
Claim 20 is substantially similar to claim 11 and is ineligible for similar reasons.

The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 12-17 and 19 do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application. Nothing in the dependent claims 12-17 and 19 precludes the limitations from practically being performed in the human mind. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental process” in the 2019 PEG. Same analysis applies here as in independent claims 11 and 20.
Accordingly, claims 11-17 and 19-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goda (Document Id: JP 2016206011 A, All citations provided from machine translation attached).
Regarding claim 11, Goda teaches ascertaining a temperature and determining the threshold value based on the ascertained temperature and a previously determined temperature to directional characteristic relationship. (Page.4, lines 62-63, Fig.1, 12, 106, 110)

Regarding claim 12, Goda teaches an external temperature ascertained via a thermometer (air temperature sensor 12 and air temperature acquisition unit 110) of the vehicle. (Page.4, line 62 – Page.5, line 3, Fig.1, 12, 106, 110)

Regarding claim 13, Goda teaches wherein the relationship on the basis of which the threshold valye is determined is ascertained by prior measurements. (Page.4, lines 28-29, 62-63, Fig.1, 106-107)

Regarding claim 15, Goda teaches wherein the threshold value is determined based on the ascertained temperature, and the determination of the threshold value is based on a value table (specific environment determination unit 107) that associates a plurality of temperature values with respective values for the threshold value. (Page.4, lines 10-14, Page.4, line 62 – Page.5, line 3, Fig.1, 107)

Regarding claim 17, Goda teaches wherein the interference signals include signals of ground reflections, a number of which increases by a widening of the directional 

Regarding claim 18, Goda teaches based on interference signals in pulse-echo measurements, regulating a threshold value used for suppressing the interference signals. (Fig.1, 108, 106, Page.4, lines 56-59)

Regarding claim 19, Goda teaches wherein the threshold value is regulated such that a constant predetermined false alarm rate is maintained. (Page.6, lines 1-3, Page.7, lines 43-48, Fig.1, 108, 106, Page.4, lines 56-59) 

Regarding claim 20, Goda teaches adapting the threshold value to a directional characteristic of the ultrasonic sensor that is influenced by instantaneous properties of the vehicle part. (Page.4, lines 19-21, 62-63)

Further regarding claim 20, Goda teaches ascertaining a temperature and determining the threshold value based on the ascertained temperature and a previously determined temperature to directional characteristic relationship. (Page.4, lines 62- Page.5, line 3, Fig.1, 12, 106, 110)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goda in view of Max (Document Id: DE 102011016287 A1, All citations provided from machine translation attached.) 

Regarding claim 14, Goda teaches wherein the threshold value is determined by some value but does not explicitly teach wherein the threshold value is determined based on determined resonant frequency, and the resonant frequency of the oscillating system is determined via a measurement of an impedance of the ultrasonic sensor.
Max, in the same field of endeavor teaches wherein the threshold value (control variable) is determined based on determined resonant frequency, and the resonant frequency of the oscillating system is determined via a measurement of an impedance of the ultrasonic sensor. (Paragraph 12, 18-19) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Goda to incorporate wherein the threshold value (control variable) is determined based on determined resonant frequency, and the resonant frequency of the oscillating system is determined via a measurement of an impedance of the ultrasonic sensor as taught by Max in order to continuously regulate the operating frequency for exciting the oscillating system.  

Regarding claim 16, Goda teaches wherein the threshold value is determined by some value and a specific environment determination unit 107 that is being interpreted as a value table that has a number of peaks in the preset bin number range out of the peaks detected by the peak detection unit 106 exceeds the preset threshold value and exists in the preset bin number range but does not explicitly teach wherein the threshold value is determined based on the determined resonant frequency, and the determination of the threshold value is based on a value table that associates a plurality of resonant frequency values with respective values for the threshold value.
Max, in the same field of endeavor teaches wherein the threshold value is determined based on the determined resonant frequency, and the determination of the threshold 

Regarding claim 21, Goda teaches an ultrasonic sensor installed in a vehicle part of the vehicle, but does not explicitly teach installing the ultrasonic sensor in a concealed manner and including a diaphragm that, together with the vehicle part, forms an oscillating system.
Max, in the same field of endeavor teaches installing the ultrasonic sensor in a concealed manner and including a diaphragm that, together with the vehicle part, forms an oscillating system. (Paragraph 13, lines 2-5, Paragraph 25, lines 3-5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Goda to incorporate installing the ultrasonic sensor in a concealed manner and including a diaphragm that, together with the vehicle part, forms an oscillating system as taught by Max in order to conceal the ultrasonic sensor on the vehicle and to couple the ultrasonic sensor to the vehicle bumper. 

Further regarding claim 21, Goda teaches a control unit (101), wherein the control unit is configured to perform a method for regulating a threshold value, which is used to 


Further regarding claim 21, Goda teaches adapting the threshold value to a directional characteristic of the ultrasonic sensor that is influenced by instantaneous properties of the vehicle part. (Page.4, lines 19-21)

Further regarding claim 21, Goda teaches ascertaining a temperature and determining the threshold value based on the ascertained temperature and a previously determined temperature to directional characteristic relationship. (Page.4, lines 62- Page.5, line 3, Fig.1, 12, 106, 110)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645